Citation Nr: 9929946	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1976, for a total active service period of 23 years, 
4 months, and 4 days.  His decorations include the Air Force 
Achievement Medal, the Air Force Commendation Medal, and the 
Southwest Asia Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997
rating decision of the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), in which 
service connection was denied for sinusitis, allergic 
rhinitis, skin rash, cracked sternum residuals, and 
costochondritis.  

This appeal also comes before the Board from a February 1998 
rating decision of the Oakland RO, in which service 
connection was granted for allergic rhinitis and for 
residuals of rotator cuff tendinitis, with the assignment of 
noncompensable evaluations for each of those disabilities.  
The veteran has indicated disagreement with these 
evaluations.  In addition, the February 1998 rating action 
denied service connection for bilateral knee pain.  

In August 1998, an increased evaluation of 10 percent 
disabling was granted for the right shoulder disability 
(rotator cuff tendinitis).  In addition, the August 1998 
rating decision granted service connection for a right knee 
disability and for actinic keratoses, thereby constituting a 
full grant of the benefits sought in conjunction with claims 
for service connection for right-sided knee pain and service 
connection for a skin rash.  

In a written statement received in July 1998, the veteran 
indicated his desire to withdraw the appeals regarding the 
issues of his left knee and costochondritis.  

FINDINGS OF FACT

1.  The record does not include a competent medical diagnosis 
of a chronic sinusitis disability.  

2.  The veteran's right shoulder disability is currently 
manifested by complaints of aching and pain in the shoulder 
on activity.  He has no difficulty raising the right arm 
above the shoulder level and full range of motion in the 
right shoulder has been shown on objective examination.  

3.  Allergic rhinitis is currently manifested by objective 
evidence of a 75 percent obstruction of the nasal passageway 
on the left side, and the veteran has indicated that there 
would be 100 percent obstruction on the left side in the 
absence of continual treatment with medication.  


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2. The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for a right shoulder 
disability.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71, Diagnostic Code 5024 (1999).  

3.  The schedular criteria for an increased evaluation of 10 
percent disabling have been met for allergic rhinitis.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Sinusitis

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for sinusitis.  On VA 
examination in September 1997, there was no evidence of 
sinusitis.  Thus, there is no competent diagnosis of a 
current sinusitis disability.  In order to warrant a grant of 
service connection, a claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").

In light thereof, the Board finds that the requirements for a 
well grounded claim for service connection for sinusitis have 
not been met, as the evidence does not indicate a current 
diagnosis for the claimed disability.  As such, the claim for 
service connection for sinusitis must be denied.  

Increased Evaluations

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because these appeals ensue from the veteran's 
disagreement with the rating assigned in connection with his 
original claims, the potential for the assignment of 
separate, or "staged," ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the RO has not 
assigned separate staged ratings for allergic rhinitis or for 
residuals of a right shoulder injury.

However, the veteran was not prejudiced by the RO's referring 
to his claims as "increased ratings" although the appeal has 
been developed from original claims. In this regard, in both 
the original rating decision of February 1998 and the 
subsequent statements of the case, the RO addressed all of 
the evidence of record. Thus, he was not harmed by the 
absence of a "staged" rating. Id.


Residuals of right shoulder injury

Service medical records show that in October 1987, the 
veteran gave a history of right shoulder pain for the past 6-
8 months, which began after a racquetball game.  There was 
mild tenderness over the anterior glumero-humeral joint, with 
increased pain with extremes at abduction.  An assessment of 
right shoulder rotator cuff tendinitis was given.  

On VA examination in September 1997, it was noted that the 
veteran was right- handed and he complained of aching pain in 
the right shoulder.  Examination revealed full painless range 
of motion of the right shoulder with no impingement.  No 
subdeltoid bursitis or bicipital tendinitis was appreciated.  
A diagnosis of right shoulder arthralgia was provided.  Right 
shoulder x-rays showed no evidence of degenerative joint 
disease.  

In February 1998, service connection was granted for 
residuals of rotator cuff tendinitis, with assignment of a 
noncompensable evaluation under Diagnostic Code  5024.  In 
August 1998, an increased evaluation of 10 percent disabling 
was granted for this disability.  

Outpatient examination of the shoulder, conducted at a 
military medical facility in January 1998, was positive for 
tenderness to palpation over the bicipital "illegible" with 
the shoulder in interior rotation and abduction especially.  
Pain was mild, range of motion was full, and strength was 
5/5.  Assessments included bicipital tendinitis and femoris 
tendinitis.  

In a statement dated April 1998, the veteran indicated that 
he can no longer play racquetball due to the extent of pain 
in his right shoulder, and his shoulder remains sore and is 
definitely more limited than the left.  

A July 1998 treatment record shows an assessment of 
subacromial bursitis, and on examination there was tenderness 
to palpation in the subacromial area.  

In July 1998, the veteran was afforded a hearing before a 
local officer at the Sacramento RO.  He testified that he 
experienced shoulder pain if he was doing something involving 
lifting, and he described pain and aching on repetitive arm 
lifting motion.  He noted that whenever the shoulder starts 
aching, he stops doing whatever it is that caused the pain.  
According to the veteran, his shoulder aches on a daily 
basis, and he takes pain medicine in the morning at times and 
sometimes at night so that he will be able to get to sleep. 

The veteran also stated that if he goes high enough or far 
enough back with the right arm, he can feel the pain in the 
shoulder itself, and he can get full range of motion if he 
works at it but there is a little pain.  He further testified 
that he did not have any difficulty lifting his arm above the 
shoulder level, and as long as there is nothing in his hand 
he can lift the arm up.   

Diagnostic Code 5024 pertains to tenosynovitis, which is 
rated according to the limitation of motion of the affected 
parts, as degenerative arthritis.  The criteria for 
evaluation of limitation of motion of the shoulder and arm 
are set forth in the Schedule in Diagnostic Code series 5200-
5203.  In this case, there is no evidence of ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula which would warrant the 
application of Diagnostic Codes 5200, 5202, or 5203.  
Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  For the major side, an evaluation of 20 percent 
disabling is warranted for limitation of motion at the 
shoulder level, and an evaluation of 30 percent disabling is 
warranted for limitation of motion to midway between the side 
and the shoulder level.  

Having reviewed the evidence of record, the Board finds that 
the available evidence does not support the assignment of an 
evaluation in excess of 10 percent disabling for the 
veteran's right shoulder disability under Diagnostic Code 
5024. Specifically, an increased evaluation requires evidence 
that motion of the right arm is limited at shoulder level.  
On VA examination in September 1997 and again on examination 
at a military medical facility in January 1998, range of 
motion of the shoulder was full.  In addition, at his recent 
personal hearing, the veteran testified that he had no 
difficulties raising his arm above the shoulder level.  As 
such, the Board finds that the criteria contemplated for an 
evaluation in excess of 10 percent disabling are not met at 
this time.  The Board also finds that the record is not 
indicative of functional loss, anatomical damage, or weakness 
to such a degree as to warrant the assignment of an increased 
evaluation under DeLuca, supra.  

As the preponderance of the evidence is unfavorable, the 
claim for an evaluation in excess of 10 percent disabling is 
denied for a right shoulder disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

In reaching this determination, the Board has considered 
whether staged ratings should be assigned, and it has been 
concluded that this disability has not significantly changed 
during the course of this appeal and uniform ratings are 
therefore appropriate. Fenderson v. Brown, 12 Vet. App. 119 
(1999)



Allergic rhinitis

Service medical records are positive for treatment for 
rhinitis and allergies.  

A diagnosis of perennial allergic rhinitis was made on VA 
examination in March 1997.  At that time, the turbinates were 
without excessive secretions or inflammation.  There was no 
tenderness over the maxillary or frontal sinuses, and no 
erythema.  X-rays showed some thickening of the left nasal 
turbinates.  

On VA examination in September 1997, the left nasal 
passageway was 75 percent obstructed with bogginess of the 
turbinates bilaterally and scant mucoid discharge.  The 
sinuses revealed normal transillumination and no erythema or 
tenderness.  The veteran complained of runny nose and partial 
obstruction, worse on the left than on the right, and he was 
taking antihistamines with some relief.  An assessment of 
seasonal allergic rhinitis with nasal passageway obstruction 
was given.  

In February 1998, service connection was granted for allergic 
rhinitis with assignment of a noncompensable evaluation under 
Diagnostic Code 6522.  

In a statement dated April 1998, the veteran indicated that 
when he lays down, his nasal passages get so stopped up that 
he can only breathe out of one side of his nose, and 
sometimes the good side becomes partially obstructed as well.  
He stated that in the middle of the night, he often has to 
stand up and walk around the room until his nasal passages 
clear enough that he can breathe properly.  

A May 1998 medical record shows complaints of sinus problems 
and it was noted that the veteran was taking Trinalin twice 
daily.  The sinuses were not tender and a notation of 
"patient with mild boggy turbinates" was made.  The 
examiner provided an assessment of seasonal allergic 
rhinitis.  

At his February 1998 personal hearing, the veteran described 
stuffiness in his head, bad sinus pressure, and itchiness in 
the eyes as problems related to his service-connected 
allergic rhinitis.  He indicated that he normally breathes 
pretty good out of the right side, and he was recently 
started on a new inhaler medication.  According to the 
veteran, he was now on medication for this problem at all 
times, not just seasonally.  

The veteran further testified that at the time of his last 
examination, he didn't take his medicine for a couple of days 
before and the nasal passageway was 75 percent occluded on 
the left side.  It was his belief that if he had stayed off 
the medicine for a few more days, there would have been 100 
percent obstruction on the left side.  He indicated that 
there are times when he is congested regardless of what he is 
doing, but since he had been on nasal spray he had not had a 
problem where he could not breathe.  

Diagnostic Code 6522 contemplates the assignment of a 10 
percent evaluation for allergic rhinitis based on evidence 
that the claimant is without polyps, with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction of one side.  If polyps are present, a 
30 percent evaluation is warranted.

Having reviewed the record, the Board has concluded that the 
evidence supports the assignment of a compensable evaluation 
of 10 percent disabling for the veteran's service-connected 
allergic rhinitis.  Specifically, at the time of the recent 
VA examination there was a 75 percent obstruction of the 
nasal passageway on the left, and the veteran has indicated 
that without medication that passageway would be completely 
obstructed in addition to obstruction on the right side as 
well.  

Thus, the evidence shows that allergic rhinitis is currently 
productive of at least a  3/4 obstruction of the left nasal 
passageway, and in the Board's view, the objective evidence 
of almost complete blockage is sufficient to meet the 
criteria for a 10 percent evaluation as contemplated by 
Diagnostic Code 6522.  The grant of a compensable evaluation 
is based, in part, on the fluctuating nature of 
symptomatology associated with rhinitis in conjunction with 
the veteran's contentions to the effect that his allergic 
rhinitis is productive of 100 percent occlusion on the left 
side in the absence of medication.  

In light thereof, the Board finds that the preponderance of 
the evidence weighs in favor of a grant of an increased 
(compensable) evaluation of 10 percent disabling for rhinitis 
under Diagnostic Code 6522.  In reaching this determination, 
the Board has considered whether staged ratings should be 
assigned, and it has been concluded that this disability has 
not significantly changed during the course of this appeal 
and uniform ratings are therefore appropriate. Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  As there is no current 
evidence of the presence of polyps, an evaluation in excess 
of 10 percent disabling is not warranted at this time.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

As a well grounded claim has not been presented, service 
connection is denied for sinusitis.  

An evaluation in excess of 10 percent disabling is denied for 
a right shoulder injury.  

An increased evaluation of 10 percent disabling is granted 
for allergic rhinitis.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

